4%



     OFFICE   OF THE ATTORNEY GRNRRAL           OF TRXAR
                         AUSTIN




maorablo Char1.yl,dchart
stat. Trsasurer
mlstlB*Tex8a

Dbar sir;




                                  hl8,1940         yourubmlt
                                  d, the r&doc;            ~tur-

                            erte4 bt thr CountyClark
                                     8 rullBg rroa roll

                      l No te Stb r @ s   be roqulrrb   OB
                       ho grantee amme     a pm-
                   bte4nrssI ruoh pm-exlstiag in-
                   lng sroure4  by a llea on rhioh
    state Wote stamps were not aid *hen It raw
    ills4 ror feoor4,bsoaum t ti   l lien was In
    retor of .anlnstrumentnllt~    of the Podoral
    dorernumnt   that was oxen@   from the paymat
    of suoh tax"i'
Eonorablo


          m our opinionNo. O-132& it was held that en
asaumptlonand pronlso to pa7 b7 the vendee In n deed of
a pro-etirtlngl&m In4rbtodaem     not therotoforostamped
wuld be subjectto tho oxolaestamp tax levied by Artloio
70470,Vbrnoah maotatod ClrIl Statutes,upon the theory
that UQOLIthe as    tlon b7 the vendee in a deed o? a   o-
ezilstlng        ob lgatlono? the mnd+n, equityImp1p"
         debt or""p                                   es
a lien to sooure the ptIr?ormaBoo o? the assumption.
                30 think the holding a? the oltod o~lnlon *ould
be ontlrolyepplloabloto the Instantquestion despltmthe
faot that the or&&al fadebtedaor8,          paymento# vhloh 18
aesuamdIn the doe4 lnv&lved,vns not aubjeot,upon reoorda-
tion to tbo exolno starap       tar levied by Article70470,v.A.C.S.,
booausethe lnetrment etidonoIngsuoh Indebtedness              ran In
iavor of M idstrumentrllty         o? th,eFOderal Government     vhloh
enjoyedand odmltto4Imnunlty?rou state taxation. T&e
equitablelien obl&atIon oroatedby the oxeoutlono? tbe
deed in question,aontalningthe express           assumptionoxid prom-
ise to pap doe8 not run Ia istor o? this lnstruzmntallty            a?
the Federai Government,but rather In iarm o? the Vendor In
the Instrument,        ~aprivate IndIvIdual,sub oot in all tb 8
to the tar laws of Texas. Iionoe,        the exeiso tax In quos  % on
aocrue6In cotieotlonrlth the reoordlng OS the deed oon-
taIn* the assumptionagreement,but ltsazount1s dotemIned
and measuredby the-amount o? the pro-exlatlnglndsbtedness.
The ?acrtthat suoh pro-exI6tingIndebtedness,           or rather the
instrumentovidenolngsaam,was not 6ubJootto this tar, does
not, ln our oplnlon,        destroy the applloatlono? OpinionNo.
O-1328 to thla question.
          we aooordlnglyansweryour questionIn the arrlr-
matlvo and onolosefor UT oonrenIono~and lnionnatlona
COPY Ot OUT OpinlOA BO. r-1320, ro?orrod to In the above
dli?loU6SLOn.


                                           Yours vex-ytruly
                                                C333iULOF TXxS
                                        tWl'O~ESEY




           APPROVEDMY   2, 1940
                             ,

           ATTORNEY GENEHAL 03 i’iX4S